DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-11 and are objected to because of the following informalities:  
In claim 9, line 8, “an array electrodes”, and in lines 9-10, “the array electrodes” appear to contain a typographical error and should be changed to –an array of electrodes—and –the array of electrodes”, respectively.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US Patent No. 5,558,671).
With respect to claim 1, Yates discloses a surgical stapling device (endoscopic linear cutting and stapling instrument 10, fig. 1, col. 11, line 65 - col. 12, line 11) comprising a handle assembly (housing 16, fig. 1, col. 11, line 65 - col. 12, line 11); and a jaw assembly (end effector 15, fig. 1, col. 11, line 65 - col. 12, line 11) electrically coupled (via wires 19, 20, fig. 1, col. 12, lines 33-45) to the handle assembly, the jaw assembly including, an anvil assembly (jaw member 32, fig. 1, col. 12, lines 12-32), a cartridge assembly (jaw member 34, fig. 1, col. 12, lines 47-60), the anvil assembly and the cartridge assembly being pivotal relative to each other between open and clamped positions (figs. 2 and 3, col. 11, line 65 - col. 12, line 11), a first impedance sensor including a first electrode (anvil 18 is an electrode, fig. 5, col. 6, lines 15-32, col. 12, lines 12-32), the first electrode being supported by the anvil assembly (anvil 18 is supported by jaw member 32), and a second impedance sensor including a second electrode 39 (fig. 5, col. 12, lines 12-32), the second electrode being supported by the anvil assembly (fig. 5, col. 12, lines 12-32), wherein the first and second electrodes operate in combination to measure the impedance of tissue 
With respect to claim 2, Yates discloses that the anvil assembly (jaw member 32, fig. 1, col. 12, lines 12-32) includes an anvil plate (anvil 18), the anvil plate defining the first electrode (anvil 18 is an electrode, fig. 5, col. 6, lines 15-32, col. 12, lines 12-32).  As shown in figures 2 and 5, the anvil 18 has a substantially flat plate-shape facing the jaw member 34, and therefore the anvil assembly is considered to include an anvil plate.      
With respect to claim 3, Yates discloses the anvil assembly includes a distal end, the second electrode being disposed on the distal end of the anvil assembly.  Yates discloses that the second electrode 39 (fig. 5, col. 12, lines 12-32) extends along the length of the jaw 32 (col. 12, lines 12-32).  Since the length of the anvil assembly (jaw 32) includes the distal end of the anvil assembly, the second electrode is considered to be disposed on the distal end of the anvil assembly.   
With respect to claim 4, Yates discloses that the cartridge assembly (jaw member 34, fig. 1, col. 12, lines 47-60) defines a channel 22 (fig. 5, col. 12, lines 47-60) and includes a staple cartridge 23 (fig. 5, col. 12, lines 47-60), the staple cartridge received within the channel (the cartridge is inserted into the cartridge channel, col. 12, lines 47-60, fig. 5).
With respect to claim 8, Yates discloses that the second electrode 39 assembly further includes an insulating member 31 (fig. 5) disposed about the second electrode (the insulating material surrounds the outside of the electrode, col. 12, lines 12-32, fig. 5).  The second electrode 39 and the insulating member 31 are assembled, and therefore are considered to be a second electrode assembly. 
With respect to claim 12, Yates discloses a surgical stapling device (endoscopic linear cutting and stapling instrument 10, fig. 1, col. 11, line 65 - col. 12, line 11) comprising: a handle assembly (housing 16, fig. 1, col. 11, line 65 - col. 12, line 11); and a jaw assembly (end effector 15, fig. 1, col. 11, line 65 - 
With respect to claim 13, Yates discloses the second impedance sensor (electrode 39) includes an insulating member 31 (fig. 5, col. 12, lines 12-32).    
With respect to claim 14, Yates discloses the insulating member 31 is disposed about the second electrode (the insulating material surrounds the outside of the electrode, col. 12, lines 12-32, fig. 5).  
With respect to claim 15, Yates discloses the insulating member 31 is disposed between the first electrode (anvil 18) and the second electrode 39 (fig. 5).  
With respect to claim 16, Yates discloses the second electrode 39 is supported on a distal portion of the anvil assembly (jaw 32).  Yates discloses that the second electrode 39 (fig. 5, col. 12, lines 12-32) extends along the length of the jaw 32 (col. 12, lines 12-32).  Since the length of the anvil assembly (jaw 32) includes the distal end of the anvil assembly, the second electrode is considered to be disposed on the distal end of the anvil assembly.   
Claims 1, 4-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent No. 10,052,044).
With respect to claim 1, Shelton et al. disclose a surgical stapling device (endocutter 6000, fig. 30, [267]) comprising: a handle assembly 6002 (fig. 30, [267]); and a jaw assembly (end effector component 6006, fig. 30, [267]) electrically coupled to the handle assembly 6002 (the handle assembly and end effector are operably coupled and are configured to supply energy, [153]), the jaw assembly including, an anvil assembly (anvil 6034, fig. 33, [268]), a cartridge assembly (channel frame 6036, fig. 33, [270]), the anvil assembly and the cartridge assembly being pivotal relative to each other between open (fig. 30) and clamped positions (fig. 33), a first impedance sensor including a first electrode (electrical contact 6040, fig. 33, [270]), the first electrode 6040 being supported by the anvil assembly 6034 (fig. 33, [270]), and a second impedance sensor including a second electrode (RF electrode 6038, fig. 33, [270]), the second electrode 6038 being supported by the cartridge assembly 6036 (fig. 33, [270]), wherein the first and second electrodes operate in combination to measure the impedance of tissue between the anvil assembly and the cartridge assembly (RF signal is used to measure the electrical impedance through the tissue between the jaw members, [263], [270]).  
With respect to claim 4, Shelton et al. disclose the cartridge assembly defines a channel (channel frame 6036, fig. 33, and includes a staple cartridge (fig. 30, [270]), the staple cartridge received within the channel ([153]).  
With respect to claim 5, Shelton et al. disclose that the second electrode 6038 may be supported on the staple cartridge (fig. 33, [270]).  
With respect to claim 6, Shelton et al. disclose that the second electrode 6038 may be supported within the channel (channel frame 6036, fig. 33, [270]).  
With respect to claim 7, Shelton et al. disclose that the staple cartridge is removable (replaceable staple cartridge, [196], [222]) from the channel (channel frame 6036).  

With respect to claim 11, Shelton et al. disclose the cartridge assembly 6150 includes a staple cartridge (fig. 40, [275]), the array of electrodes 6152-6172 being supported on the staple cartridge.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent No. 10,052,044) in view of Yates et al. (US Patent Publ. No. 2015/0196347).
Shelton et al. disclose a surgical stapling device including an array of electrodes including three sets of electrodes (first set of electrodes 6152-6156 in zone 6158, second set of electrodes 6160-6164 in zone 6166, third set of electrodes 6168-6172 in zone 6174, fig. 40, [275]).
Shelton et al. fail to disclose four sets of electrodes.  
Yates et al. disclose a surgical stapling device including four sets of electrodes 5001, 5002, 5003, 5004 (fig. 24, [0103]) for monitoring tissue impedance ([0100]).  Yates et al. disclose that multiple sets of electrodes reduces the instantaneous power required from the RF source ([0100]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Shelton et al. to include four sets of electrodes as taught by Yates et al. to reduce the instantaneous power required from the RF source, especially since Shelton et al. teach that multiple zones of electrodes may be provided depending on the accuracy of measurement desired ([275.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nott et al. (WO 2019/130106) discloses a surgical stapler including electrode arrays for measuring tissue impedance (fig. 75).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731